Name: 91/428/EEC: Commission Decision of 26 July 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  environmental policy;  management;  agricultural policy;  Europe;  health
 Date Published: 1991-08-23

 Avis juridique important|31991D042891/428/EEC: Commission Decision of 26 July 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic) Official Journal L 234 , 23/08/1991 P. 0029 - 0029COMMISSION DECISION of 26 July 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by the Kingdom of Belgium (Only the Dutch and French texts are authentic) (91/428/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/455/EEC of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (1), and in particular Article 4 thereof, Whereas, conforming to Article 1 of Decision 89/455/EEC Belgium shall set up large-scale pilot projects in accordance with Article 3 for the eradication or prevention of rabies in the wild life of the Community using vaccines for the oral immunization of foxes; Whereas the pilot projects as presented by Belgium include the adjacent border areas of France, Luxembourg, Germany and the Netherlands; Whereas the pilot project is part of a cross border cooperation with France, Luxembourg, Germany and the Netherlands; Whereas by letter dated 26 March 1991 Belgium notified the Commission of pilot projects for the control of rabies with a view to its eradication or prevention; Whereas, after examination the pilot project was found to comply with Decision 89/455/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The pilot projects for the eradication and prevention of rabies, presented by Belgium are hereby approved. Article 2 Belgium shall bring into force by 1 April 1991 the laws, regulations and administrative provisions for implementing the pilot projects referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 26 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 223, 2. 8. 1989, p. 19.